OPINION ON PETITION TO REHEAR
LEWIS, Judge.
Plaintiff has filed a courteous and forceful Petition to Rehear. Plaintiff argues that under our Opinion a lessor might be discouraged from reletting premises and that this would be a detriment to a lessee. No such construction is warranted. We simply hold that under facts such as in the case at bar where only privity of estate exists between the original lessor and the assignee of the original lessee, the assignee is no longer liable for rent when the assign-ee gives up possession and the lease is reassigned either to the lessor or to some other person. See McLean v. Caldwell, 107 Tenn. 138, 64 S.W. 16 (1901).
Plaintiff does correctly point out that this Court considered only the liability of Performance Systems, Inc. So there can be no misunderstanding, we amend our Opinion by deleting the last paragraph, and substituting the following:
The judgment of the Chancellor as to Performance Systems, Inc. is reversed and dismissed with costs to First American. The case is remanded to the Chancery Court for collection of costs and any other necessary proceedings.
We otherwise adhere to our original opinion. Costs are taxed to First American.
TODD, P. J., and SHRIVER, J., concur.